In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Ruchels-man, J.), dated December 11, 2008, which denied that branch of their motion which was pursuant to CPLR 4404 (a) to set aside a jury verdict on the issue of liability in favor of the defendants as contrary to the weight of the evidence and for a new trial.
Ordered that the order is affirmed, with costs.
A jury verdict should not be set aside as contrary to the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence (see Lolik v *1007Big V Supermarkets, 86 NY2d 744, 746 [1995]; Nicastro v Park, 113 AD2d 129, 134 [1985]). Whether a jury verdict should be set aside as contrary to the weight of the evidence does not involve a question of law, but rather requires a discretionary balancing of many factors (see Cohen v Hallmark Cards, 45 NY2d 493, 499 [1978]; Nicastro v Park, 113 AD2d at 133). Applying these principles to the facts in this case, we find that the verdict was supported by a fair interpretation of the evidence, and it was not contrary to the weight of the evidence.
Any error in charging the jury on the issue of the emergency doctrine was harmless (see Shalot v Schneider Natl. Carriers, Inc., 57 AD3d 885, 886 [2008]). The plaintiffs’ remaining contention is without merit. Rivera, J.P., Dillon, Florio and Balkin, JJ., concur.